—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying the motion of defendant for an award of counsel fees and expenses incurred in the prosecution of her appeal in the underlying matrimonial action (see, Domestic Relations Law § 237 [a], [d]; Scheinkman, Practice Commentary, McKinney’s Cons Laws of NY, Book 14, Domestic Relations Law C237:6, at 516; see also, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Borakove v Borakove, 116 AD2d 683). (Appeal from Order of Supreme Court, Erie County, Whelan, J.—Counsel Fees.) Present—Lawton, J. P., Fallon, Wesley, Davis and Boehm, JJ.